Citation Nr: 1025292	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-28 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent 
for posttraumatic minor anesthetic area, right side of scalp.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from March 1991 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, continued the current 10 percent 
disability evaluation for the Veteran's service-connected 
posttraumatic minor anesthetic area, right side of scalp.  

During the course of the appeal, the Veteran's claims file was 
permanently transferred to the RO in St. Petersburg, Florida; 
hence, that RO now has jurisdiction over the claims on appeal.  

In July 2009, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

In October 2009, the Board remanded the claim for additional 
development.  The case has been returned to the Board for further 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision as to the 
claim of entitlement to an increased rating for the Veteran's 
service-connected posttraumatic minor anesthetic area, right side 
of scalp.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  
By way of procedural background, service connection for 
posttraumatic headaches was granted in a May 1994 rating decision 
and assigned a 10 percent evaluation under Diagnostic Code 9304 
(dementia due to head trauma), effective April 28, 1994.  The RO 
noted that the Veteran sustained a kick to the nose and face 
during active duty, and she subsequently developed 
"posttraumatic headaches."  In a September 2001 rating 
decision, the RO continued the 10 percent evaluation for the 
disability, but considered her disability under Diagnostic Code 
8207 (paralysis).  It was noted that the service-connected 
disability was originally rated analogous to dementia due to head 
trauma under Diagnostic Code 9304; however, because there was no 
evidence of dementia due to head trauma or evidence of 
prostrating migraine headache, a 10 percent evaluation under 
Diagnostic Code 8207 was deemed more appropriate.  

In an April 2009 statement, the Veteran's representative argued 
that the April 2005 rating decision constituted clear and 
unmistakable error because it essentially severed service 
connection for headaches.  He explained that the Veteran 
continues to have posttraumatic headaches and therefore, a 
separate evaluation for the headaches should be assigned.  

As noted in October 2009, the Board remanded the issue currently 
on appeal in order for the RO to conduct more procedural and 
substantive development.  Specifically, the Board determined that 
the issue of whether the April 2005 rating decision constituted 
clear and unmistakable error (CUE) had not been adjudicated by 
the RO.  As such, the Board directed the RO to "adjudicate the 
issue of whether the April 2005 rating [decision] constituted 
clear and unmistakable error (CUE)."  Thereafter, the RO was 
requested to readjudicate the Veteran's claim for an increased 
rating for her service-connected posttraumatic minor anesthetic 
area, right side of scalp.  

Upon review of the claims file, there has been no adjudication of 
the issue of whether the April 2005 rating decision constituted 
CUE, nor readjudication of the Veteran's increased rating claim 
for her service-connected posttraumatic minor anesthetic area, 
right side of scalp.  If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  While the Board regrets 
the delay, another remand is required.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

The Board also notes that while VA medical reports dated from 
April 1998 to September 2006 have been obtained, the Veteran 
testified during the July 2009 personal hearing that she 
currently receives medical care at the Northern Florida/South 
Georgia VA Medical Center in Gainesville.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Because VA has notice of the 
existence of additional VA records, they must be retrieved and 
associated with the other evidence already on file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is again 
REMANDED for the following action:

1.  Obtain and associate with the claims 
file all outstanding records of treatment 
from the North Florida/South Georgia 
Veterans Health System in Gainesville, 
Florida.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.  The Veteran should also 
be apprised of such and given the 
opportunity to submit the reports.  

2.  Adjudicate the issue of the whether the 
April 2005 rating decision constituted 
clear and unmistakable error (CUE).  After 
adjudicating such claim and accomplishing 
any additional development deemed 
appropriate, readjudicate claim for a 
disability rating in excess of 10 percent 
for posttraumatic minor anesthetic area, 
right side of scalp.  
3.  If the benefit sought in connection 
with the claim remains denied, the Veteran 
and her representative should be provided 
with an appropriate Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


